Citation Nr: 0028887	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for hemorrhoids.

5.  Determination of a proper initial disability rating for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.

6.  Determination of a proper initial disability rating for 
chronic low back strain, currently evaluated as 
noncompensably disabling.

7.  Determination of a proper initial disability rating for 
residuals of fractures to three bones of the left foot, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran had active service from August 1978 to August 1982, 
and from October 1986 to October 1997.

The issues the RO initially developed for appellate review 
included service connection for exposure to radiation and 
asbestos.  As noted in a February 2000 supplemental statement 
of the case, the veteran was granted service connection for 
exercise-induced asthma, and a reading of the claims file, 
including the veteran's correspondence, indicates that 
service connection for this disability is essentially what 
the veteran sought.  As such, these separate issues are not 
before the Board, as the issues are moot.




FINDINGS OF FACT

1.  The veteran displayed elevated blood pressure readings 
numerous times during his active service, including the time 
of a June 1997 retirement examination.

2.  The veteran was diagnosed with hypertension within one 
year following his retirement from active service.

3.  The veteran has not been diagnosed with arthritis of the 
hands and knees during this claim.

4.  The veteran has not submitted medical evidence that would 
establish a nexus between a post-service diagnosis of 
hemorrhoids and his active service.

5.  The veteran's irritable bowel syndrome is manifested by 
intermittent diarrhea, but not constant abdominal distress.

6.  The veteran's low back strain is productive of occasional 
subjective complaints of pain, but not muscle spasm or 
objective evidence of painful motion.

7.  The veteran's residuals of fractures to three bones of 
the left foot include complaints of pain and X-ray evidence 
of the fractures.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

2.  The claim for service connection for arthritis of the 
hands is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for arthritis of the 
knees is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for hemorrhoids is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for an initial evaluation in excess of 10 
percent evaluation for irritable bowel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.10, 4.40, 4.114, Diagnostic Code 7319 
(1999). 

6.  The criteria for an initial compensable evaluation for 
chronic low back strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.45, 
4.69, 4.71a, Diagnostic Code 5295 (1999).

7.  The criteria for an initial 10 percent evaluation for 
residuals of fractures to three bones of the left foot have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.45, 4.69, 4.71a, Diagnostic Code 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Alternatively, a claim may be well grounded based 
upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  With respect to a chronic disability subject to 
presumptive service connection, such as arthritis and 
cardiovascular disease, including hypertension, evidence that 
the chronic disorder was manifested to a compensable degree 
within the prescribed period is sufficient to establish 
evidence of the required nexus.  See 38 C.F.R. §§ 3.307, 
3.309; Traut v. Brown, 6 Vet.App. 498, 502 (1994).  

For the following reasons and bases, the Board finds that 
service connection for hypertension is warranted.  It is also 
the decision of the Board that the veteran has failed to 
submit evidence of well grounded claims of service connection 
for arthritis of the hands and knees, and for hemorrhoids.

A.  Hypertension

The veteran's service medical records are replete with 
references to elevated blood pressure readings.  While a 
detailed recitation of every blood pressure reading taken 
during the veteran's extensive career is not needed here, the 
Board does note that at the time of his June 1997 retirement 
examination, the veteran's blood pressure was 138/96.  The 
veteran also reported a history of elevated blood pressure 
readings, and the service physician who examined the veteran 
commented that the veteran had situational hypertension.

The veteran was provided a VA examination in May 1998.  His 
blood pressure readings were 134/82 at the beginning of the 
examination, 136/83 at the middle of the examination, and 
136/83 at the end of the examination.  The RO denied the 
claim as not well grounded, that is not plausible, as the 
veteran was not diagnosed with hypertension at the time of 
his claim.

In May 1998, the veteran sought VA treatment for a variety of 
ailments, including hypertension.  His blood pressure reading 
at one visit was 142/98.  He was diagnosed with "slight" 
hypertension.  Again in February 1999, the veteran sought VA 
treatment for hypertension.  His blood pressure reading was 
150/100.  Hypertension was diagnosed.

The veteran was provided a hearing before a hearing officer 
sitting in Cincinnati in May 1999.  He asserted his belief 
that service connection should be granted for this 
disability.

Note 1 to Diagnostic Code 7101 states that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (1999).

In light of the above, the Board must find that service 
connection is warranted for hypertension.  In this respect, 
the veteran's service medical records contain numerous 
references to elevated blood pressure readings.  His 
retirement examination showed a blood pressure reading that 
falls within the above definition for hypertension.  Finally, 
the veteran was diagnosed with hypertension within one year 
following his retirement from active service.  As noted 
above, hypertension that becomes manifest to a compensable 
degree within one year following separation from service can 
be presumed to be the result of service.  38 C.F.R. §§ 3.307, 
3.309.  In light of the above, the Board finds that the 
evidence supports the veteran's claim for service connection 
for hypertension.



B.  Arthritis of the hands and knees

As a result of his claim for service connection for arthritis 
of the hands and knees, the veteran has been afforded two VA 
examinations, a general medical examination in May 1998 and 
an orthopedic examination in November 1999.  The veteran 
recounted his complaints of pain and soreness in his hands 
and knees to both VA examiners, but even after comprehensive 
examinations, neither could diagnose the veteran with 
arthritis.  X-rays taken of the veteran's hands in November 
1999 were in fact normal.

The veteran has sought VA treatment for a variety of physical 
problems during the course of this claim.  None of these 
records contains a diagnosis of arthritis.

The veteran informed the hearing officer in May 1999 that he 
had "popping" in his hands and knees.  Cold weather was 
reported to be especially troublesome.  The veteran told the 
hearing officer that his physician informed him to use 
Tylenol and aspirin for pain relief.

As the veteran has not submitted medical evidence that he has 
the second element required in a well grounded claim, a 
current diagnosis, the Board must find that this claim is not 
well grounded.  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As the veteran has 
presented no clinical evidence that he has arthritis of 
either the hands or the knees, the Board must find that his 
claim is not plausible, and it must be denied as not well 
grounded.

C.  Hemorrhoids

Service medical records contain no reference to complaints or 
treatment for hemorrhoids, although the veteran did have 
polyps removed from his colon and he did have his gall 
bladder removed.  Residuals from these gastrointestinal 
disorders have been granted service connection, and claims 
for service connection are thus not at issue.

The veteran's service medical records are devoid of any 
mention of hemorrhoids.  The veteran was provided a 
retirement examination in June 1997.  The examining physician 
did not note the presence of hemorrhoids, and the veteran 
denied a history of hemorrhoids on the report of medical 
history portion of the examination.  

The veteran was provided a VA examination in May 1998.  There 
was an external skin tag and one palpable, small mildly 
tender internal hemorrhoid posteriorly.  A March 1999 VA 
treatment record also noted the presence of a skin tag, but 
no definite hemorrhoids.

The veteran informed the hearing officer in May 1999 that he 
had blood on his toilet paper after a bowel movement, and 
that he regularly used suppositories for relief.

In light of the above, the Board finds that this claim is not 
well grounded.  In this respect, it is by no means clear that 
a single diagnosis of hemorrhoids post-service, in May 1998, 
would necessarily reflect that the veteran has chronic 
hemorrhoids.  As noted above, in the absence of evidence of a 
claimed disability, there can be no valid claim.  See 
Brammer, Rabideau, supra.  Moreover, there is no reference in 
service medical records to hemorrhoids.  Most importantly, 
the veteran has not submitted any medical evidence that would 
reflect that his single post-service diagnosis of hemorrhoids 
is related to service, except for his assertions.  However, 
as a layperson, the veteran is not competent to provide a 
medical opinion, such as an opinion on medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
In light of the above, the Board must find that this claim is 
not plausible, and thus, that it is not well grounded.

D.  Conclusion

In denying the veterans claims for service connection for 
arthritis of the hands and knees, and for hemorrhoids, as not 
well grounded, the Board would note that VA has no duty to 
assist in the absence of a well-grounded claim.  The veteran 
has been informed of the evidence required to establish well-
grounded claims of entitlement to service connection.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d at 1468; Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).

II.  Evaluations

The veteran's claims for higher initial evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  A reasonable analogy can be drawn 
that a challenge to an initially assigned evaluation is 
likewise well grounded.  The Board is also satisfied that all 
relevant facts have been properly developed, and that the VA 
has fulfilled its duty to assist the veteran.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in Francisco, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  By way of 
reference, Plate II of 38 C.F.R. § 4.71 provides that full 
range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (1999).  In DeLuca v. Brown, the Court held 
that functional loss due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

A.  Irritable Bowel Syndrome

The veteran underwent a laparoscopic cholecystectomy (gall 
bladder removal) in May 1992 as a result of progressive right 
upper quadrant pain, which was traced to evidence of multiple 
gallstones.  As a result of his claim for service connection 
for residuals of the surgery, the veteran was provided his 
first VA examination in May 1998.  The veteran related his 
history, including his in-service surgery.  However, the 
veteran related that he still had cramps in his mid abdomen, 
which occur intermittently, sometimes with diarrhea.  The 
diarrhea was reported to occur one half of the days of the 
week.  The abdominal discomfort was reported to dissipate 
with a bowel movement.  He denied a history of vomiting, 
hematemesis or melena.  Objectively, the veteran was noted to 
be 71 inches tall, and he weighed 291 pounds.  Mild 
tenderness to palpation was noted, but there was no 
rebounding or guarding.  

The veteran was provided a hearing before a hearing officer 
sitting in Cincinnati in May 1999.  The veteran informed the 
hearing officer that he weighed about the same as when he 
retired from service.  He also stated that he made special 
efforts to know where the bathroom was.  Finally, he stated 
that he received treatment for his problems at the VA Medical 
Center in Cincinnati.  The RO obtained those records, and his 
complaints were noted, specifically bloating and cramping.  
In addition, these records noted that the veteran complained 
of bright red blood with wiping, associated with increased 
constipation.  A protruding hemorrhoid was noted in March 
1999. 

The veteran's irritable bowel syndrome has been rated under 
Diagnostic Code 7319, which provides that a 10 percent 
evaluation is warranted for moderate disability, as shown by 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation, the highest evaluation 
available, is warranted for severe disability, as shown by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1999).  

In light of the above, the Board initially finds that the 
veteran's symptoms have not varied appreciably during the 
course of this claim, and that a staged rating is not 
warranted.  The Board also finds that the veteran's 
disability picture with respect to this disorder more nearly 
approximates the criteria for the currently assigned 10 
percent evaluation.  38 C.F.R. § 4.7.  Ultimately, while the 
veteran does have gastrointestinal complaints, he has not 
reported constant distress.  Indeed, he informed the VA 
examiner that his abdominal discomfort was relieved with a 
bowel movement.  In addition, the veteran has not reported 
regular diarrhea, only intermittent problems.  The veteran's 
symptoms more nearly approximate the criteria for the 
currently assigned 10 percent evaluation.

B.  Low Back Strain

The veteran informed the examiner who performed the May 1998 
VA examination that he had a history of low back discomfort.  
However, the veteran denied any specific injury or surgery.  
The examiner stated that the veteran's posture and gait were 
normal, and that the veteran did not display objective 
evidence of painful motion.  Musculature was characterized as 
normal, with no evidence of spasm.  Flexion was to 90 
degrees, and the veteran's fingers came within two inches of 
the floor.  Lateral bending and rotation were also described 
as normal.  These results are substantially similar to the 
results of a November 1999 VA orthopedic examination, when a 
different examiner stated that the veteran had a normal lower 
back.  Straight leg raising was negative at that examination, 
and indeed, the veteran denied back pain then.

The veteran informed the hearing officer in May 1999 that he 
had intermittent low back pain, but that relaxation helped.  
He also informed the hearing officer that he used Motrin for 
pain.

Diagnostic Code 5295 provides that a noncompensable 
evaluation is warranted for chronic lumbosacral strain with 
slight subjective symptoms only.  A 10 percent evaluation is 
warranted with characteristic pain on motion.  Higher 
evaluations are warranted for more severe symptomatology.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

The Board initially finds that a staged rating is not 
warranted in this case.  The veteran displayed the same level 
of symptomatology at two VA examinations 18 months apart.  In 
light of the above, the Board must find that the 
preponderance of the evidence is against this claim.  
Ultimately, the veteran displayed no objective manifestations 
of a low back disorder at either examination.  He did not 
show objective evidence of pain on motion, and there was no 
evidence of muscle spasm at either examination.  As noted 
above, he even denied a painful back at the time of the 
examinations.  While the veteran did inform the hearing 
officer that he occasionally had pain, the current 
noncompensable evaluation contemplates these slight 
subjective manifestations.  

For the above reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim.  In so 
doing, the Board has also considered the potential 
applicability of other diagnostic codes.  As the veteran's 
lumbar spine is not ankylosed, a compensable evaluation under 
Diagnostic Code 5289 is not warranted.  Likewise, as the 
veteran's lumbar spine has been described as normal, the 
Board must find that a finding of even slight limitation of 
motion is not warranted under Diagnostic Code 5292.

C.  Left Foot

As a preliminary matter, the Board notes that the veteran's 
residuals of a fracture to three bones of the left foot are 
currently evaluated as noncompensably disabling.  The 
September 1998 rating decision on appeal granted service 
connection for the residuals, but found that such were 
noncompensably disabling.  The November 1998 statement of the 
case and subsequent supplemental statements of the case 
stated that this disability was 10 percent disabling on the 
title page, but the body of each notes that this disability 
is in fact currently evaluated as noncompensably disabling.  
Any reference to a 10 percent evaluation to date by the RO 
appears to be a typographical error.

Service medical records reflect that the veteran injured his 
left foot while diving off a diving board.  A July 1984 X-ray 
report showed fractures of the second, third and fourth 
metatarsal bones.

The veteran informed the examiner who performed the May 1998 
VA examination that he now gets an intermittent aching in 
that foot, particularly with weightbearing over time.  
Objectively, there was no disfigurement, swelling or edema, 
but there was mild tenderness to palpation at the distal 
aspects of the second, third and fourth metatarsal bones.  
There was full range of motion of the ankle and foot.  These 
results parallel those seen at the time of his November 1999 
VA orthopedic examination.  At that time, the veteran walked 
with a normal gait, and general alignment of the lower 
extremities was normal.  There was no tissue swelling.  The 
examiner stated that there was no evidence of rheumatoid 
arthritis in any of the lower extremities.  X-rays taken at 
that time showed healed fractures of the second, third and 
fourth metatarsal bones, as well as bilateral hallux valgus.

The veteran informed the hearing officer in May 1999 that he 
did not have pain and swelling at the time of the hearing, 
but he would have some intermittently.  In particular, the 
veteran stated that if he stood too long, or was outside in 
cold weather, he would get swelling and pain.  He did not 
recall seeking regular treatment for this disorder.

The veteran's service connected disability has been rated 
under Diagnostic Code 5284, which provides that a moderate 
foot injury warrants a 10 percent evaluation, while a 20 
percent evaluation is warranted for a moderately severe foot 
injury.  A higher evaluation is warranted for more severe 
symptomatology, including actual loss of use of a foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

Initially, the veteran's hallux valgus has not been granted 
service connection, and thus, any manifestation from that 
disability is not relevant to this claim.  Moreover, it 
appears that the veteran's level of disability as a result of 
this disorder has remained static during the course of this 
claim, and that a staged rating is not warranted.

In light of the above, the Board finds that the veteran's 
symptomatology attributable to this disorder best 
approximates a moderate foot injury, and that an initial 10 
percent disability evaluation is warranted.  In this respect, 
the veteran has not shown actual limitation of motion of the 
ankle, but he has credible complaints of pain, and there is 
X-ray evidence of the healed fractures.  This comports with a 
moderate foot injury.  However, these same reasons weigh 
against the finding of a moderately severe foot injury.  The 
veteran does not have loss of range of motion, and examiners 
have commented that the veteran's gait is normal.

D.  Conclusion

In denying an initial compensable evaluation for low back 
strain, and in granting an initial 10 percent evaluation for 
residuals of fractures to three bones of the left foot, the 
Board has considered the Court decision that functional loss 
due to pain must also be considered in evaluating a service-
connected orthopedic disorder in which the criteria is 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, examiners did not find that the veteran had 
a painful low back at either examination, and thus, a 
compensable evaluation is not warranted under these 
provisions.  In a similar manner, the initial 10 percent 
evaluation that is granted in this decision for residuals of 
fractures to the three bones of the left foot is made in 
substantial part on the veteran's complaints of pain.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that the disabilities 
under consideration have resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hypertension is granted.

Service connection for arthritis of the hands is denied.

Service connection for arthritis of the knees is denied.

Service connection for hemorrhoids is denied.

An initial evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.

An initial compensable evaluation for chronic low back strain 
is denied.

Subject to the laws governing monetary payments, an initial 
10 percent evaluation is granted for residuals of a fracture 
to three bones of the left foot.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 



